Citation Nr: 0120412	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Montgomery, Alabama RO which, in pertinent 
part, denied entitlement to a TDIU.  This case was before the 
Board in August 1999 when it was remanded for additional 
development.

In January 2000, the Board denied the veteran's claim for 
entitlement to a TDIU.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  In a 
December 2000 order, the Court granted a joint motion for 
remand, vacating the Board's January 2000 decision.  The 
matter has been returned to the Board for compliance with the 
terms of the joint motion.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to a TDIU.  Specifically, he contends that his 
service-connected disabilities-including arthralgia of the 
left knee with genu recurvatum, a left knee disability due to 
arthritis and painful motion and arthralgia of the right knee 
with genu recurvatum-prevent him from engaging in 
substantially gainful activity.

In a decision dated in January 2000, the Board denied 
entitlement to a TDIU.  The Board noted that the veteran has 
a combined 50 percent rating for his service-connected 
disabilities and that his service-connected disabilities 
alone do not preclude him from securing or following a 
substantially gainful occupation.

In December 2000, the Court remanded the case to the Board in 
accordance with a November 2000 Joint Motion for Remand.  In 
the Joint Motion, it was noted that remand was required for 
readjudication based upon consideration of the requirements 
of Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
Murincsak, the Court noted that Social Security records are 
relevant to claims for disability compensation and that not 
only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  In 
the case at hand, the evidence of record includes a September 
1997 Social Security Administration (SSA) determination, 
wherein the veteran was awarded disability benefits; however, 
the medical records considered by SSA in arriving at the 
September 1997 decision are not included in the evidence of 
record.  To ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, these 
medical records should be obtained on remand.

Furthermore, the Board notes that Court held in Friscia v. 
Brown, 7 Vet. App. 294 (1995), that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work."  The Board 
notes that the veteran underwent a VA examination for the 
purpose of this appeal in June 1998; however, after obtaining 
the veteran's SSA records, the RO should schedule the veteran 
for another VA examination and obtain an opinion as to what 
effect the veteran's service-connected disabilities have on 
his ability to work.

Finally, the Board notes that, on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duties to 
notify and assist a claimant.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

While the above-requested development is consistent with the 
duties imposed under the Act, the RO should undertake any 
additional notification and/or development action needed to 
ensure compliance with the Act. 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's September 
1997 decision with respect to the 
veteran's claim for disability benefits, 
together with copies of all medical 
records considered in arriving at that 
decision.  Any such records obtained 
should be associated with the claims 
file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
knee disabilities.  After reviewing the 
entire file, the examiner should provide 
a full description of the pertinent 
symptoms and clinical findings concerning 
the veteran's service-connected knee 
disabilities.  

In addition, the examiner should provide 
an opinion for the record as to the 
effect that the veteran's service-
connected knee disabilities (as separate 
and distinct from the veteran's 
nonservice-connected disabilities) have 
on his ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for all opinions rendered.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



